                    Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



JERRY GRADL MOTORS, INC., and LIFETIME
MOTORCARS, INC., Individually and
On Behalf of All Others Similarly Situated,


                                    Plaintiffs,                            CLASS ACTION
v.
                                                                           COMPLAINT

ACV AUCTIONS, INC., SUN AUTO GROUP INC.                                    Civil Action No.
and BRIAN M. MALCHAK
                                                                            21-cv-409
                                    Defendants




               Plaintiffs Jerry Gradl Motors, Inc., and Lifetime Motor Cars, Inc. (collectively the


"Plaintiffs"), individually and on behalf of all others similarly situated, by their attorneys


HoganWillig, PLLC, for their Class Action Complaint herein alleges as follows:


                                         NATURE OF THE CASE


               1.     This is a class action brought pursuant to Rule 23 of the Federal Rules of


Civil Procedure asserting claims under the Sherman Act (15 U.S.C. § 1), the Clayton Act


(15 U.S.C. § 15), the Donnelly Act (Section 340 of N.Y. General Business Law), Section


349 of the N.Y. General Business Law and the common law. The aforementioned claims


arise from the Defendants' anticompetitive and wrongful conduct of employing a shill


bidding practice in which the Defendants use an online automobile auction platform to


knowingly cause bidders such as the Plaintiffs and Class members to bid and pay more


than they otherwise would for motor vehicles offered for sale using the aforementioned


online auction platform.




{H2814412.1}                                         1
                    Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 2 of 20




                                                PARTIES


               2.     Plaintiff Jerry Gradl Motors, Inc. ("Gradl") is a corporation organized and


existing under the laws of the State of New York with its principal offices located at 711


Niagara Falls Boulevard, North Tonawanda, New York.

               3.     Plaintiff Lifetime Motor Cars, Inc. ("Lifetime Motor Cars") is a corporation


organized and existing under the laws of the State of New York with its principal offices


located at 261 Mill Street, East Aurora, New York.


               4.     Upon information and belief, ACV Auctions, Inc. ("ACV") is a corporation

organized and existing under the laws of the State of New York with its principal offices


located at 640 Ellicott Street, Buffalo, New York.


               5.     Upon information and belief, Defendant Sun Auto Group, Inc. ("Sun Auto")


is a corporation organized and existing under the laws of the State of New York with its


principal offices located at 104 West Genesee Street, Chittenango, New York.

               6.     Upon information and belief, Defendant Brian M. Malchak ("Malchak") is a


natural person residing at 2272 Ridge Road, McGraw, New York.


                                            JURISDICTION


               7.     Jurisdiction is in the United States District Court pursuant to 28 U.S.C. §


1331, 15 U.S.C. §1,15 U.S.C. § 15 and the Court's supplemental and pendant jurisdiction


pursuant to 28 U.S.C. § 1367 for the Plaintiffs' and New York Subclass members' State

claims herein.




(H2814412.1)                                        2
                      Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 3 of 20




                                                   VENUE


               8.       Venue for this action is proper in the Western District of New York pursuant


to 28 U.S.C. 1 391 (b)(2) being the judicial district in which a substantial part of the events


giving rise to the claims herein occurred.


                                          STATEMENT OF FACTS


               9.       ACV offers an online platform to enable used car dealers to view, bid upon


and purchase an inventory of automobiles and other motor vehicles through an online


auction.


               10.      The ACV online auction lasts a maximum of twenty (20) minutes for each


automobile or other motor vehicle offered for sale to allow bidders to place bids for any


particular vehicle using ACV's services and the ACV platform software allows the seller


to establish the minimum price (hereinafter the "floor price") at which the vehicle can be


automatically sold to a buyer during the auction; all legitimate bidders are unaware of the


floor price.


               11.      If a bid placed by a bidder exceeds the seller's floor price within the twenty


(20) minute auction for a vehicle, the software for the ACV online system facilitates an


automatic sale to the highest bidder whose bid exceeds the seller's floor price.


               12.      As the bidding proceeds, if a bid is submitted which is surpassed by a


competing bid, the ACV online system advises the bidder that the bid is unsuccessful and


that the bidder has been outbid.


               1 3.     The software for the ACV auction platform permits a bidder to make a proxy


bid for a particular vehicle at a specified price prior to the beginning of the auction and all


legitimate bidders are unaware of the bidder's proxy bid.




(H2814412.1)                                           3
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 4 of 20




               14.     Sun Auto is an automobile dealer which used ACV's online services to sell


automobiles and other motor vehicles to dealers and any other parties who utilized the


ACV online auction platform.


               15.     During the Class Period (January 2015 through June 2019), the Plaintiffs

and Class members used ACV's online auction services to purchase automobiles and


other vehicles from Sun Auto.


               16.     Upon information and belief, using the above-described ACV online auction


platform and by prior agreement with ACV and Sun Auto, during the Class Period Malchak


participated in the shill bidding activities with ACV and Sun Auto described below.


               17.     Upon information and belief, by prior agreement with ACV and Sun Auto,


the Sun Auto floor price of the vehicle being offered for sale by Sun Auto using the ACV


online platform was disclosed to Malchak and, with knowledge of that information,


Malchak presented a phantom proxy bid at a price below the floor price for the purpose


of causing competing bids to increase (i.e. "shill up") with no intention of purchasing the


motor vehicle being offered for sale by Sun Auto.


               18.     As legitimate bidders placed bids while the Malchak proxy bid was in place,


bids at any price below the Malchak bid price were automatically outbid by Malchak and


such unsuccessful bidders were advised they had been outbid by the ACV online platform


software.


               19.     Upon information and belief and in the alternative, Malchak combined his


use of the aforesaid phantom proxy bids with live bids made without the intention to


purchase vehicles and for the purpose of "shilling up" bid prices (the foregoing are


collectively referred to herein as Malchak's "shill bids").




(H2814412.1)                                         4
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 5 of 20




               20.     In order to outbid the Malchak shill bids and purchase the vehicles being


offered for sale by Sun Auto on the ACV online platform, bidders had to bid at prices


higher than they would otherwise bid, and purchasers of the vehicles would have to pay


a price higher than they would otherwise pay without the Malchak shill bids.


               21.     The fact that Malchak was shill bidding on vehicles being sold by Sun


Auction on the ACV online auction platform and had no intention of purchasing the

vehicles he was purportedly bidding on is confirmed by the parties' conduct described


herein.


               22.     In that connection, if bidding on a specific vehicle does not reach the seller's


floor price during the ACV auction, the software for the ACV online platform offers the


highest bidder the opportunity to purchase the vehicle at the seller's floor price.


               23.     On   many occasions     during       the   Class   Period   - including   numerous


transactions in direct succession - Malchak was the high bidder on Sun Auto vehicles


which did not automatically sell on the ACV auction platform and Malchak declined the


ACV offer to purchase the Sun Auto vehicle at the floor price; the obvious reason for the


foregoing is that Malchak was shill bidding on Sun Auto vehicles without any intention to


purchase the vehicles.


               24.     ACV had the right and technological ability to suspend or terminate a


bidder's auction account upon learning of bidding irregularities involving the use of the

bidder's account, such as the aforesaid irregularities involving Malchak's bidding account.


           25.         Upon information and belief, in addition to having data which gave ACV


reason to believe Malchak's account was being used to engage in bidding irregularities


ACV management personnel were specifically advised of Malchak's bidding irregularities




(H2814412.1)                                            5
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 6 of 20




by an ACV employee and did not suspend or terminate Malchak's account, nor take any

action in reference to Malchak's bidding account; the foregoing indicates that ACV was


aware of Malchak's bidding irregularities and agreed to permit the same to continue.


               26.     Furthermore, upon information and belief, in addition to shill bidding being


a regular practice on ACV's online auction platform which caused financial damage to

legitimate bidders such as the Plaintiffs and Class members in this case, the practice was


financially damaging to ACV employees who lost the benefit of sales transactions if bids


on those sales did not meet the improper shill price, and ACV vigorously discouraged any


complaints by ACV employees about the ongoing shill bidding practice.


           27.         The shill bidding practice described herein was predicated on wrongful


conduct of the Defendants fraudulently concealed from legitimate bidders who used the


ACV online auction platform during the Class Period and constituted continuing violations


of the statutes described herein during the Class Period, and continuing fraudulent and


inequitable conduct described herein during the Class Period.

           28.         The bidders who bid on motor vehicles offered for sale by Sun Auto on the


ACV online auction platform during the Class Period were located in New York and other


states and used the internet to engage in the transactions at issue and, therefore, the


Defendants' wrongful conduct described herein involved and infected federal interstate


commerce.



                                    CLASS ACTION ALLEGATIONS


           29.        The Plaintiffs bring this action on behalf of themselves and all other


similarly-situated Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal


Rules of Civil Procedure and seek certification of the following Class: Any bidders using




(H2814412.1)                                         6
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 7 of 20




the ACV online auction platform during the Class Period (January 2015 through June


2019) who bid on motor vehicles being offered for sale by Sun Auto without knowledge

of the Sun Auto floor price while Malchak made improper shill bids on the same motor


vehicle with prior knowledge of the Sun Auto floor price. The aforesaid Class includes


successful            bidders   who   purchased   the       motor   vehicle   and   bidders   who   placed


unsuccessful bids.


               30.     The Plaintiffs also seek certification of the following New York Subclass


pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure: Any


bidders placing bids from locations within the State of New York using the ACV online


auction platform during the Class Period who bid on motor vehicles being offered for sale


by Sun Auto without knowledge of the Sun Auto floor price while Malchak made improper


shill bids on the same motor vehicles with prior knowledge of the Sun Auto floor price.


The aforesaid Subclass includes successful bidders who purchased the motor vehicle


and bidders who placed unsuccessful bids.


               31.     Numerosity. The Classes are so numerous and geographically dispersed


that joinder of all Class members is impracticable. Plaintiffs have reason to believe that


there are thousands of members of the Class. Class members may be identified through


objective means and notified of the pendency of this action by recognized, Court-


approved notice dissemination methods, which may include U.S. mail, electronic mail,


internet postings, and/or published notice.


               32.     Commonality      and   Predominance.           This    action   involves   common


questions or law and fact that predominate over any questions affecting individual Class


members. These common questions include, but are not limited to:




(H2814412.1)                                            7
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 8 of 20




           a) Whether the Defendants entered into an agreement to use the ACV online

                     platform to cause Class members to bid more than they would otherwise bid


                     on motor vehicles offered for sale by Sun Auto and to pay more than they would


                     otherwise pay for motor vehicles sold by Sun Auto using the ACV online


                     platform;


               b) Whether by         entering   into     and       knowingly   participating   in   the   aforesaid


                     agreement the Defendants put bidders at a disadvantage and thereby engaged

                     in an illegal antitrust practice;


               c) Whether the Defendants deceived the Class members by concealing that

                     Malchak made improper shill bids on motor vehicles being offered for sale by


                     Sun Auto with prior knowledge of the Sun Auto floor price; and


           d) Whether members of both Classes were damaged by the Defendants' anti


                     competitive, deceptive and fraudulent conduct.


               33.      Typicality. The Plaintiffs are typical of members of both Classes. The


Plaintiffs are used car dealers located in New York State who use the ACV online auction


platform to view, bid upon, and purchase automobiles and other motor vehicles offered


for sale by Sun Auto during the Class Period, which is the time period Malchak was


making the above-described improper shill bids on motor vehicles offered for sale by Sun


Auto, and the Plaintiffs were injured by bidding more than they would otherwise bid and


paying more than they would otherwise pay for vehicles offered for sale by Sun Auto


because it was necessary to out-bid Malchak's improper shill bids.


               34.      Adequacy. The Plaintiffs are adequate representatives of both Classes


because Plaintiffs are members of both Classes and are committed to pursuing this




{H2814412.1}                                                   8
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 9 of 20




matter to obtain relief for themselves and for both Classes. The Plaintiffs have no conflicts


of interest with either Class.             Plaintiffs have also retained counsel competent and


experienced            in complex class action      litigation.   The   Plaintiffs intend to   vigorously


prosecute this case and will fairly and adequately protect the interests of the Classes.

               35.     Superiority. Class action litigation is superior to any other available means


for the fair and efficient adjudication of this controversy, and no unusual difficulties are


likely to be encountered in the management of this class action. The primary purpose of


the class action mechanism is to permit litigation                  against wrongdoers even when


damages to the individual plaintiff may not be sufficient to justify individual litigation. Here,


the damages suffered by the Plaintiffs and the Class members may be relatively small


compared to the burden and expense required to individually litigate their claims against


the Defendants and, therefore, individual litigation to redress the wrongful conduct of the


Defendants would be impracticable. Individual litigation by each Class member would


also strain the Court system, create the potential for inconsistent or contradictory


judgments, and increase the delay and expense to all parties and the Court system. By


contrast, the class action mechanism presents far fewer management difficulties and


provides the benefits of a single adjudication, economies of scale, and comprehensive


supervision by a single Court.



                                        FIRST CAUSE OF ACTION



                                     VIOLATION OF SHERMAN ACT
                                           AND CLAYTON ACT



           36.         Plaintiffs repeat and reallege paragraphs "1" through "35" as if fully set forth

herein.


{H2814412.1)                                          9
                      Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 10 of 20




               37.      By agreeing to engage in the unlawful shill bidding combination described


above, the Defendants have engaged in an illegal anticompetitive practice which requires


legitimate bidders such as the Plaintiffs and Class members to make bids which exceed


Malchak's improper shill bids in order to purchase the motor vehicles being offered for


sale by Sun Auto on the ACV auction platform.


               38.      When bidding on Sun Auto vehicles, legitimate bidders such as the Plaintiffs


and Class members do not know the floor price of the Sun Auto vehicles being auctioned


on the ACV online platform, and do not know that another purported bidder - Malchak -


does know the Sun Auto floor price.


               39.      The aforesaid shill bidding practice is inherently unfair and puts legitimate


bidders such as the Plaintiffs and Class members at an immediate disadvantage because


such bidders are pre-determined to be outbid by the improper Malchak shill bids, causing


the legitimate bids below the Malchak shill bids to have no possibility of being successful.


               40.      The aforesaid shill bidding practice is anticompetitive and violative of the


antitrust laws because it unlawfully drives up the prices for the vehicles being sold since


it requires legitimate bidders such as the Plaintiffs and the Class members to bid more


than they would otherwise bid without the improper shill bids of Malchak for Sun Auto


motor vehicles being auctioned on the ACV online platform.


               41 .     The aforesaid shill bidding practice is similarly anticompetitive and violative


of the antitrust laws because it requires legitimate bidders such as the Plaintiffs and Class


members whose bids are successful to pay more than they would otherwise pay for the


Sun Auto motor vehicles being auctioned on the ACV online platform.




(H2814412.1)                                           10
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 11 of 20




               42.     Knowing legitimate bidders such as the Plaintiffs and Class members must


out-bid Malchak's improper shill bids to be successful, which results in the legitimate

bidding to be "shilled up" (i.e., to drive up the price), upon information and belief, when


improper shill bids are being submitted by Malchak the prices for Sun Auto vehicles on


the ACV online platform were set artificially high in relation to the fair market value.


               43.     Upon information and belief, when Sun Auto vehicles were sold on the ACV

online platform when improper shill bids were submitted by Malchak, the revenue


received by Sun Auto and ACV for each vehicle sold was higher than the revenue which


would have been received without the Malchak shill bids.


               44.     Furthermore, upon information and belief, in addition to Sun Auto being


ACV's largest customer using ACV's online auction platform to sell vehicles during the


Class Period, Sun Auto was an investor in ACV and, therefore, Sun Auto and ACV shared


a common interest in increasing the revenue received through the above-described


anticompetitive shill bidding practice.


               45.     In addition to the Defendants' above-described shill bidding practice being


anticompetitive and unlawful because it causes legitimate bidders to bid and pay more


than they would otherwise pay for Sun Auto vehicles, the practice is also anticompetitive


and unlawful because it causes bidders such as the Plaintiffs and Class members to


believe that there is greater demand for the Sun Auto vehicles then actually exists in the


market.


           46.         Upon being deceived into believing there is greater demand for the vehicles


than actually exists in the market, bidders are unlawfully led to believe that the market


justifies higher bids for the Sun Auto vehicles being auctioned on the ACV online platform.




(H2314412.1)                                        11
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 12 of 20




               47.      The excessive amount paid by the Plaintiffs and Class members for Sun

Auto vehicles unlawfully sold using the ACV online auction due to the above-described


anticompetitive shill bidding practice is the actual injury sustained by the Plaintiffs and


Class members and is injury of the type the antitrust laws were intended to prevent.


               48.      Moreover, as victims of the Defendants' illegal anticompetitive conduct


whose claims are typical of the members of both Classes herein, the Plaintiffs are efficient


enforcers of the antitrust laws being vindicated and enforced in this action for reasons


which include, without limitation, the following:


               a) The Plaintiffs and Class members have sustained direct damages consisting


                     of the excessive amounts bid and paid for Sun Auto vehicles sold using the


                     ACV online auction platform;


               b) Being bidders who bid on vehicles being sold through the ACV online auction


                     platform during the Class Period and suffered damages as a result, the


                     Plaintiffs and Class members are an identifiable group whose self-interest in a


                     recovery   motivates   them    to   vindicate   the   public   interest   in   antitrust


                     enforcement; and


           c) The infliction of damages on the Plaintiffs and Class members is a certainty


                     which can be ascertained and calculated and using their own business records,


                     business   records of ACV and Sun Auto,           and   publicly available      market


                     information reflecting the fair market value of the Sun Auto vehicles sold using


                     the ACV online auction platform during the Class Period.




(H2814412.1)                                             12
                      Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 13 of 20




               49.      By reason of having engaged in the above-described anticompetitive shill

bidding practice, the Defendants have engaged in illegal conduct in restraint of trade


consisting of a per se violation of Section 1 of the Sherman Act (15 U.S.C. §1 ).


               50.      The Plaintiffs and Class members herein have "antitrust standing" pursuant

to Section 4 of the Clayton Act (15 U.S.C. §1 5) both by being persons or entities "injured


in [their] business or property by reason of . . . [acts] . . . forbidden in the antitrust law"


and by virtue of being persons or entities having suffered damage directly attributable to


an anticompetitive aspect of the above-described shill bidding practice.

               51 .     As a result of the aforesaid acts of the Defendants in violation of the antitrust


law, the Defendants should be found liable to the Plaintiffs and Class members an amount


not less than of $5,000,000, together with treble damages and reasonable attorneys' fees.



                                          SECOND CAUSE OF ACTION

                                      VIOLATION OF DONNELLY ACT

                                           (NEW YORK SUBCLASS)




               52.      Plaintiffs repeat and reallege paragraphs "1" through "51" as if fully set forth


herein.


               53.      As parties who use the ACV online auction platform to purchase motor


vehicles from Sun Auto to acquire their inventory of used automobiles and other vehicles,


the Plaintiffs and Class members are consumers in the relevant market at issue in this


action.


               54.      Moreover,   the   above-described    agreement among       the   Defendants to


engage in the aforesaid illegal shill bidding practice constitutes an unlawful combination


in restraint of trade in violation of the Donnelly Act.


(H2814412.1)                                           13
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 14 of 20




               55.     Claims under the Donnelly Act are interpreted in the same manner as


federal antitrust claims under the Sherman Act and the New York State antitrust claims

asserted in the instant Cause of Action are premised on the same factual allegations as


the claims under the Sherman Act set forth in the preceding Cause of Action herein.


               56.     Therefore, the allegations in the preceding Cause of Action giving rise to

the Plaintiffs' claims against the Defendants under the Sherman Act and Clayton Action


are respectfully incorporated and repeated herein in the instant Cause of Action.


               57.     As a result of the aforesaid acts of the Defendants in violation of the


Donnelly Act, the Defendants should be found liable to the Plaintiffs and New York


Subclass members in an amount not less than $5,000,000, together with the treble


damages and reasonable attorneys fees.


                                        THIRD CAUSE OF ACTION


                 VIOLATION OF SECTION 349 OF N.Y. GENERAL BUSINESS LAW


                                         (NEW YORK SUBCLASS)

               58.     Plaintiffs repeat and reallege paragraphs "1" through "57" as if fully set forth


herein.


               59.     As stated above, being parties who use the ACV online auction platform to


view, bid upon and purchase motor vehicles from Sun Auto, the Plaintiffs and New York


Subclass members are consumers in the relevant market at issue in this action and, as


such, the use of the ACV online auction to sell motor vehicles is a consumer-orientated


transaction.




(H2814412.1)                                          14
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 15 of 20




               60.     In the same way that the Defendants' unlawful shill bidding practice was


anticompetitive and violative of the antitrust laws, the practice was deceptive and


materially misleading.


               61.     In that connection, the aforesaid shill bidding practice is deceptive and


materially misleading for reasons which include, without limitation, the following:


                       a) When bidding on Sun Auto vehicles, legitimate bidders such as the

                            Plaintiffs and New York Subclass members do not know the floor price


                            of the Sun Auto vehicles while another purported bidder— Malchak— is


                            wrongfully aware of the floor price;


                       b) The Defendants' unlawful shill bidding practice puts legitimate bidders


                            at   an   immediate    disadvantage    because   such    bidders   are   pre

                            determined to be outbid by the aforesaid improper Malchak shill bids


                            and such bidders do not know they are at a disadvantage due to the

                            improper shill bids;


                       c)   Legitimate bidders do not know they are bidding against improper shill

                            bids and do not know they will have to bid more they would otherwise


                            bid and pay more than they would otherwise pay for Sun Auto vehicles

                            due to the improper shill bids; and

                       d) Due to the improper shill bids utilized in the Defendants' unlawful shill


                            bidding practice, legitimate bidders are led to believe that there is greater


                            demand for the Sun Auto vehicle being auctioned than actually exists in


                            the market and that such demand justifies higher bids.




{H2814412.1}                                            15
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 16 of 20




               62.     In being misled by the Defendants above-described conduct, the Plaintiffs


and New York Subclass members acted reasonably under the circumstances in bidding


for Sun Auto motor vehicles offered for sale on ACV's online auction platform during the


Class Period.

           63.         The Plaintiffs and New York Subclass members were damaged by the


Defendants' aforesaid deceptive and misleading conduct in violation of Section 349 of the


N.Y. General Business Law by being caused to bid more than they would otherwise bid


and pay more than they would otherwise pay for Sun Auto vehicles.

           64.         As a result of the aforesaid acts of the Defendants in violation of Section


349 of the N.Y. General Business Law, the Defendants should be found liable to the


Plaintiffs and New York Subclass members for compensatory and punitive damages in


an amount determined by the Court and reasonable attorneys fees.


                                       FOURTH CAUSE OF ACTION

                                       FRAUD BY CONCEALMENT


           65.         Plaintiffs repeat and reallege paragraphs "1" through "64" as if fully set forth


herein.


           66.         When using the above-described unlawful shill bidding practice during the


Class Period to offer Sun Auto vehicles for sale on ACV's online auction platform, the


Defendants intentionally and wrongfully concealed from legitimate bidders such as the


Plaintiffs and Class members that Defendant Malchak was wrongfully aware of the Sun


Auto floor price and was using that knowledge in making shill bids to wrongfully increase


the bids of legitimate bidders.




(H2814412.1)                                          16
                      Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 17 of 20




               67.      The Defendants also intentionally and wrongfully concealed from legitimate


bidders that, in bidding against Malchak's improper shill bids, such bidders were at a


disadvantage because:


                        a) Any bids in an amount less than the improper shill bids were pre


                             determined to be unsuccessful, and


                        b)   In order to be successful, legitimate bidders would have to bid more than


                             they would otherwise bid and pay more than they would otherwise pay


                             for the Sun Auto vehicle.


               68.      The Plaintiffs and Class members had no reason to know that shill bids were


being made which were driving up the price of Sun Auto motor vehicles offered for sale


during the bidding on the ACV online auction platform.


               69.      The Defendants had a duty to disclose to legitimate bidders that the Sun


Auto floor price had been disclosed to Malchak when the shill bidding practice was being


employed on the ACV online auction because information relative to the fairness of the


ACV online auction was crucial to the bidders' decision to participate in the ACV online


auction.


               70.      The Plaintiffs and Class members relied on the lack of any indication that


the bidding was unfair in proceeding to bid on Sun Auto vehicles on the ACV online


auction platform during the Class Period.


               71 .     The Plaintiffs and Class members were damaged by Defendants' fraudulent


conduct by being caused to bid more than they would otherwise bid and pay more than


they would otherwise pay for the Sun Auto vehicles being offered for sale, and by paying




(H2814412.1)                                             17
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 18 of 20




an excessive amount for the Sun Auto vehicles in relation to the fair market value of the


vehicles.


               72.     By reason of the Defendants' fraud, the Defendants should be found liable


to the Plaintiffs and Class members in an amount not less than $5,000,000, plus punitive


damages in an amount to be determined by the Court and reasonable attorneys fees.


                                        FIFTH CAUSE OF ACTION
                                     AGAINST ACV AND SUN AUTO


                                          UNJUST ENRICHMENT


               73.     Plaintiffs repeat and reallege paragraphs "1" through "72" as if fully set forth


herein.


               74.     In using the ACV online auction platform to view, bid upon and purchase


vehicles from Sun Auto during the Class Period, the Plaintiffs and Class members entered


into business relationships and completed business transactions with both ACV and Sun


Auto.

               75.     In completing the aforesaid business transactions with the Plaintiffs and


Class members, the Defendants used the above-described unlawful, anticompetitive,


deceptive and fraudulent means to extract excessive payments from the Plaintiffs and


Class members for Sun Auto vehicles sold through ACV's online auction platform.


               76.     The excessive payments include payments for Sun Auto motor vehicles that


were greater than would have otherwise been paid without the Defendants' employment


of the unlawful shill bidding practice described herein, and payments for Sun Auto


vehicles at prices which exceed the fair market value of the vehicles purchased.




(H2814412.1)                                          18
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 19 of 20




               77.     Defendants ACV and Sun Auto have unlawfully and unjustly enriched

themselves at the expense of the Plaintiffs and the Class members and it is against equity


and good conscience to permit ACV and Sun Auto to retain said monies.


               78.     Accordingly, by reason of the foregoing, ACV and Sun Auto should be


required to reimburse the Plaintiffs and Class members for the monies wrongfully


obtained and should be found liable in an amount not less than $5,000,000 plus


reasonable attorneys fees.




               WHEREFORE, the Plaintiffs respectfully request the following relief:


               (a)     An Order pursuant to Rule 23 of the Federal Rules of Civil Procedure


                       determining that this action may proceed as a Class Action with the Plaintiffs


                       as Class Representatives;


               (b)     A Judgement against the Defendants on behalf of the Plaintiffs and Class

                       members under the First Cause of Action in an amount not less than

                       $5,000,000, together with treble damages and reasonable attorneys fees;


               (c)     A Judgement against the Defendants on behalf of the Plaintiffs and New


                       York Subclass members under the Second Cause of Action in an amount


                       not less than $5,000,000, together with treble damages and reasonable


                       attorneys fees;


               (d)     A Judgement against the Defendants on behalf of the Plaintiffs and New


                       York Subclass members under the Third Cause of Action for compensatory


                       and   punitive damages in an       amount determined     by the Court plus

                       reasonable attorneys fees;




{H2814412.1}                                         19
                     Case 1:21-cv-00409 Document 1 Filed 03/19/21 Page 20 of 20




               (e)    A Judgment against the Defendants on behalf of the Plaintiffs and Class

                       members under the Fourth Cause of Action in an amount not less than

                       $5,000,000, together with punitive damages in an amount determined by

                       the Court plus reasonable attorneys fees;


               (f)    A Judgment against Defendants ACV and Sun Auto on behalf of the

                       Plaintiffs and Class members under the Fifth Cause of Action in an amount

                       not less than $5,000,000, plus reasonable attorneys fees; and


               (g)    Appropriate interest, the costs and disbursements of this action and such

                      other and further relief the Court deems proper.

                                        DEMAND FOR JURY TRIAL


               The Plaintiffs respectfully request a jury trial of all matters so triable.


Dated:                 March 19, 2021
                      Amherst, New York
                                                            HO          ILLMB, PLLC


                                                    By:
                                                            Edward P. Yankelunas, Esq.
                                                            Corey J. Hogan, Esq.
                                                            Steven M. Cohen, Esq.
                                                            Attorneys for Plaintiffs
                                                            2410 North Forest Road, Suite 301
                                                            Amherst, New York 14068
                                                            Telephone: (716) 636-7600




{H2814412.1}                                           20
